UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6013


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIAYON KARDELL EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00099-RAJ-1; 2:10-cv-00601-RAJ)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Tiayon Kardell Evans, Appellant Pro Se.          Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tiayon      Kardell       Evans       seeks    to     appeal   the     district

court’s order and judgment denying his motion for recusal and

construing two motions challenging his convictions as successive

28 U.S.C.A. § 2255 (West Supp. 2010) motions and dismissing them

without prejudice for lack of subject matter jurisdiction.                                 We

affirm in part and dismiss in part.

            Turning first to the denial of the recusal motion, we

have     reviewed    the    record       and        find     no       reversible    error.

Accordingly, we affirm the denial of Evans’ motion for recusal

for the reasons stated by the district court.                           United States v.

Evans,    Nos.    2:04-cr-00099-RAJ-1;              2:10-cv-00601-RAJ          (E.D.    Va.

filed Dec. 1, 2010 & entered Dec. 7, 2010).

            As    for    the     order     and       judgment         construing     Evans’

motions     challenging        his     convictions          as        successive     § 2255

motions,    the   order    and    judgment         are     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)             (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies         this      standard          by      demonstrating       that

reasonable       jurists    would       find        that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

                                              2
Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief       on     procedural       grounds,        the     prisoner        must

demonstrate       both    that      the   dispositive       procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have    independently          reviewed     the    record    and     conclude       that

Evans has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability and dismiss the appeal from the

dismissal of the successive § 2255 motions.

              We dispense with oral argument because the facts and

legal    contentions          are   adequately     presented       in     the    materials

before      the   court       and   argument     would    not    aid     the    decisional

process.



                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                             3